Pennewill, C. J.,
delivering the opinion of the court:
[2] This application has received from the court special consideration because of its interest and importance to the bar of the entire state as well as to the public and the applicant himself. It is the first application of the kind that has been formally made in this state, and because of that fact also the case is entitled to more than ordinary attention.
We have endeavored to reach a conclusion that will be just to the applicant, and unjust neither to the bar nor the public. It would seem reasonable to believe that a decision favorable to this applicant would form a precedent that might be embarrassing in the future. It might not be unreasonable for any one to think: that, if Mr. Hawkins is reinstated as a member of the bar, other persons who have been disbarred for offenses not more serious would be also entitled to reinstatement. Assuming that such a thought would probably occur to many persons the court took the precaution to say at the last term that no final action would be taken in 'the matter unless the bar of the county positively and clearly recommended his reinstatement. Such recommendation has been made, and it not only represents the unanimous feeling of the bar, but it appears to be the result of a very thorough and searching investigation of Mr. Hawkins’ record since his name was stricken from the roll of attorneys by order of the court thirteen years ago.
There have been cases somewhat analogous to the present one before the courts in other jurisdictions, and the decisions have not been uniform. In some cases the applicant has been reinstated when the court were satisfied that restitution had been made, that the offense had been atoned for, and that the life of the applicant since his disbarment had been clean and honorable.
Other courts, but comparatively few, have refused to reinstate an attorney who had been disbarred for an offense as serious as that committed by Mr. Hawkins, no matter whether he had *210made restitution or not, and no matter if his subsequent conduct had been blameless in every respect.
It is quite certain that no more unpleasant and embarrassing duty could be imposed upon a court than the decision of such a question as we have now to determine/Shall we say that an attorney who has been guilty of grossly unprofessional conduct, who has embezzled his client’s money shall be disbarred forever, as a just punishment for his crime and as a necessary protection to the profession and the public; dr shall we say that he may, by leading an upright and honest life for a long period of years after his fall, retrieve the past and be restored to his former state and position in his profession?,''Courts which have held the disbarment to be final and permanent have undoubtedly been controlled by the thought that the integrity of the bar and the character of the profession are of more importance than the feelings or interests of a single unfortunate member. No one will question the soundness of this proposition, nor would any one deny that there has never been a time when greater pains should be taken and greater efforts made by the courts to retain and deserve the confidence and respect of the people.
But the case now before the court differs from any other we have seen in this, that the reinstatement of the applicant is urged and strongly recommended by the entire bar of the county, and, so far as we are advised, there is no dissent whatever from the citizenship of the county.
[3] The court must repose a great deal of confidence in the bar, and when its members are united upon any proposed action that directly affects the profession, it must be very effective, and we accept their recommendation as sincere, and inspired by good and proper motives. And, moreover, we will assume, in the absence of any evidence to the contrary, that their unanimous feeling in regard to Mr. Hawkins is a fair reflex of public sentiment. For that reason, we said it was unnecessary to call prominent and representative citizens as witnesses in the applicant’s behalf, which he stood ready and willing to do.
The application now before us has been given the greatest publicity by the direction of the court, in order that laymen as
*211well as lawyers might know of its presentation and purpose, and have ample opportunity to express their opinions upon the subject. But no objection has been made so far as we know; on the contrary every comment we have seen has been most favorable to the applicant.
AVe are constrained, therefore, to believe that but one reason can be assigned for refusing the motion, and that is the one upon which a few courts have acted, viz.: That disbarment for the commission of a crime must be permanent, and the person so disbarred forever precluded from resuming the practice of his profession. No matter what his subsequent conduct may be; no matter how hard and successfully he has tried to live down the. past and atone for. his offense; no matter how full his repentance and complete his reformation; his restoration to the bar is absolutely impossible—the door is forever closed.
We are of the opinion that this is a hard and unreasonable rule, and too severe to be entirely inflexible. If such is the law, then it may be well said that it is more inexorable than justice would seem to require; and in some cases, at least, the effect would be to do harm rather than good—to injure rather than helpy'
"But we do not want to be misunderstood. We do not think it should be easy for an attorney who has committed a crime to retain or regain his membership in the profession. On the contrary, the conditions imposed should be difficult and exacting. They have been of such character in this case, and they have been fully, and perhaps surprisingly, met.
[4] We do not attach very much importance, as a rule, to the matter of restitution, because that may depend more upon financial ability or other favoring circumstances than repentance or reformation. A thoroughly bad man may make restitution, if he is able, in order to rehabilitate himself and regain his position in the community; and a thoroughly good man may be unable to make any restitution at all. Repayment of the money wrongfully withheld is eminently proper, and especially so if done from a good motive, but it does not absolve the crime, or, in itself, prove that the offender is inherently a better man.
*212The facts that impress us as of most importance in such cases are these: That the wrongdoer has been severely and adequately punished; that he has sincerely repented of his crime; that he has lived such a life for a considerable period of years since his disbarment that lawyers and laymen alike are satisfied he is an honest and upright citizen, of clean habits and good character, and likely to be in the future, if given a chance, a useful and honest member of the bar and society.
Prom the evidence and information before the court (upon which alone our decision must be based), we are constrained to believe these facts have been fully established. The court have carefully read and considered the report and recommendation of the Kent County Bar Association. It appears from their resolutions filed in the case that the association have carefully and thoroughly investigated the life of Mr. Hawkins since his disbarment and found it satisfactory. Indeed, the members of the association were so well satisfied with the result of their investigation that they tmanimously and earnestly recommended the applicant’s reinstatement. We have no other evidence or information upon which to act, and basing our opinion upon the report and recommendation of the bar, and assuming that they have fairly and conscientiously endeavored to assist the court in the performance of this delicate and embarrassing duty, we have concluded that Mr. Hawkins should be reinstated upon the roll of attorney's from which his name was stricken thirteen years ago upon his own motion following his conviction and sentence, and following also the petition of the bar association asking for his disbarment.
In saying this we wish to express the hope that the court and bar may not be deceived respecting Mr. Hawkins’ true character, and that none of us may ever have,reason to regret the action now taken.
It is a very common practice in our criminal court to give the wrongdoer another chance to make good in life. Such a practice is sanctioned by good people everywhere today, and is certainly within the spirit and policy of the law. In giving Mr. Hawkins another chance to be a lawyer and a man, we cannot too strongly impress upon him the fact that he will be for some time *213at least, in a sense, on trial; his course and conduct will be closely watched and any deviation on his part from the straight line of professional integrity and propriety may resulc in a revocation of the order made in his favor today. If it shall appear in the future, at any time, that the court were mistaken in their opinion of his present character, and wrong in their judgment respecting his fitness to practice law, they will not hesitate to annul the order they now conscientiously make.
In concluding these remarks we desire to say a few words about the effect of our decision in this case, because we confess it is a feature which has given us much concernv We have before observed, that as a protection and safeguard in future cases, we imposed in this case certain conditions which it will be impossible to meet except in a meritorious case. The court is not likely to be embarrassed hereafter m any application for reinstatement if it is understood that an attorney who has been disbarred will not be reinstated unless his application is supported by proofs, resolutions and recommendations as strong, full and convincing as those presented in the present case; nor unless a considerable period of time has elapsed since his disbarment./ The decision in every case must depend, of course, upon its own facts and circumstances, and the present decision cannot be regarded as a precedent which shall govern any other case unless the facts and circumstances are substantially similar.
It is ordered that the applicant, John D. Hawkins, be reinstated as a member of the bar, and that his name be restored to the roll of attorneys of this court.
It is also ordered that all the papers filed in the case,-including this opinion, be recorded in the continuance docket, as of the present term of this court, and properly indexed.
Whereupon the court made the following formal order:
And now, to wit, this sixteenth day of May, A. D. 1913, the foregoing petition and all the papers filed in the case having been considered, it is ordered by the court that the applicant, John D. Hawkins, be reinstated as a member of the bar and that his name be restored to the roll of attorneys of this court.